                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRJCT OF TEXAS
                                     DALLAS DIVISION

BENNIE RICHARDSON,                                  )
# 98805-179,                                        )
                   Petitioner,                      )
vs.                                                 )   No. 3:19-CV-338-C-BH
                                                    )
M, UNDERWOOD,                                       )
                   Respondent.                      )

                  ORDERACCE ING FINDINGS AND RECO MENDATION
                     OF THE UNITED STATES MAGIS TRATE JUDGE

         After reviewing all relevant matters ofrecord in this case, including the Findings, Conclu-

sions, and Recommendation ofthe United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. $ 636(b)(l ), the Court is ofthe opinion that the Findings and Conclusions

ofthe Magistrate      Judge are correct and they are accepted as the Findings and Conclusions            ofthe

Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate j udgment, the petition for habeas corpus filed under 28 U.S.C.

$ 2241   will   be DISMISSED for lack ofjurisdiction.

         A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.

$ 2241   .   See Montano v. Texas,867 F.3d 540, 547 n.8 (5th Cir.   2017). If the petitioner files   a   notice

of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma

pauperis and a properly signed certificate of inmate trust account.

             SIGNED this 3lst day of March' 2020.




                                                 SAM   CUM      S
                                                 SENIOR UNITED STATES DISTzu                             GE
